Name: 97/684/EC: Commission Decision of 10 October 1997 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  tariff policy;  means of agricultural production;  culture and religion;  health
 Date Published: 1997-10-21

 Avis juridique important|31997D068497/684/EC: Commission Decision of 10 October 1997 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (Text with EEA relevance) Official Journal L 287 , 21/10/1997 P. 0049 - 0053COMMISSION DECISION of 10 October 1997 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (Text with EEA relevance) (97/684/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 (ii) thereof,Whereas, in accordance with Commission Decision 93/195/EEC (2), as last amended by Decision 97/160/EC (3), the re-entry of registered horses for racing, competition and cultural events after temporary export is restricted to horses kept for less than 30 days in a third country;Whereas in order to make it easier for horses originating in the Community to take part in the Sydney Olympic Games in Australia in 2000 or in their preparatory events, that period should be extended to less than 90 days;Whereas in order to make it easier for horses originating in the Community to take part in the annual Dubai Racing World-Cup in the United Arab Emirates, that period should be extended to less than 90 days;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 93/195/EEC is amended as follows:1. The third indent of Article 1 is replaced by the following words:'- have taken part in the Sydney Olympic Games of 2000 or in their preparatory events and meet the requirements laid down in a health certificate in accordance with the model set out in Annex III to this Decision.`2. Annex III is replaced by Annex I of this Decision.3. A fourth indent with the following words is added to Article 1:'- have taken part in the Dubai Racing World-Cup and meet the requirements laid down in a health certificate in accordance with the model set out in Annex IV to this Decision.`4. Annex II to this Decision is added as Annex IV.Article 2 This Decision is addressed to the Member States.Done at Brussels, 10 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 42.(2) OJ L 86, 6. 4. 1993, p. 1.(3) OJ L 62, 4. 3. 1997, p. 39.ANNEX I 'ANNEX III>START OF GRAPHIC>HEALTH CERTIFICATEfor re-entry of registered horses that have taken part in the Sydney Olympic Games of 2000 or in their preparatory events after temporary export for less than 90 daysCertificate No: Exporting third country: AUSTRALIAResponsible ministry: MINISTRY OF AGRICULTUREI. Identification of horse(a) No of identification document: (b) Validated by: (name of competent authority)II. Origin of horseThe horse is to be sent from: (place whence consigned)to: (place of destination)by air: (give flight number)Name and address of consignor: Name and address of consignee: III. Health informationI, the undersigned, certify that the above horse meets the requirements set out in point III (a), (b), (c), (e), (f), (g) and (h) of Annex II to Decision 93/195/EEC and that it has been kept on officially approved holdings under official veterinary supervision since entering the territory of Australia on ............................ (less than 90 days) and during that period has been kept in separated stabling out of contact with equidae of lower health status, except during the competitions.IV. The horse will be consigned in a means of transport cleaned and disinfected in advance with a disinfectant officially recognized in Australia.V. This certificate is valid for 10 days.DatePlaceStamp and signature of the official veterinarian (1)Name in block capitals and capacity.(1) The colour of the stamp and the signature must be different to that of the printing>END OF GRAPHIC>`ANNEX II 'ANNEX IV>START OF GRAPHIC>HEALTH CERTIFICATEfor re-entry of registered horses that have taken part in the Dubai Racing World-Cup after temporary export for less than 90 daysCertificate No: Exporting third country: UNITED ARAB EMIRATESResponsible ministry: MINISTRY OF AGRICULTUREI. Identification of horse(a) No of identification document: (b) Validated by: (name of competent authority)II. Origin of horseThe horse is to be sent from: (place whence consigned)to: (place of destination)by air: (give flight number)Name and address of consignor: Name and address of consignee: III. Health informationI, the undersigned, certify that the above horse meets the requirements set out in point III (a), (b), (c), (e), (f), (g) and (h) of Annex II to Decision 93/195/EEC and that it has been kept under official veterinary supervision on approved premises protected from vector insects since entering the territory of the United Arab Emirates on ............................ (less than 90 days) and during that period has been kept in separated stabling out of contact with equidae of lower health status, except during the competitions.IV. The horse will be consigned in a means of transport cleaned and disinfected in advance with a disinfectant officially recognized in the United Arab Emirates.V. This certificate is valid for 10 days.DatePlaceStamp and signature of the official veterinarian (1)Name in block capitals and capacity:(1) The colour of the stamp and the signature must be different to that of the printing>END OF GRAPHIC>`